This appellant, together with Della King and Georgia Lemaster, was indicted for the offense of murder in the second degree, in that he unlawfully and with malice aforethought killed Gordon Sims by stabbing or cutting him with a knife, but without premeditation or deliberation.
A severance being demanded, and granted by the court, this appellant was put to trial alone upon the indictment, supra. Said trial resulted in his conviction of the offense of manslaughter in the first degree, and, by its verdict, the jury fixed his punishment at imprisonment for six years, whereupon the court duly pronounced him guilty as aforesaid, and sentenced him to imprisonment in the penitentiary for the term of six years. From the judgment of conviction, pronounced and entered, this appeal was taken.
Upon examination we find there is no error apparent upon the record, and on the record proper this appeal is rested.
The judgment of conviction from which this appeal was taken will accordingly stand affirmed.
Affirmed.